Citation Nr: 0111205	
Decision Date: 04/18/01    Archive Date: 04/24/01

DOCKET NO.  00-06 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to payment of accrued benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel



INTRODUCTION

The veteran, who had active service from February 1949 to 
March 1969, died on November [redacted], 1990.  The appellant is his 
surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  


FINDINGS OF FACT

1.  The veteran died on November [redacted], 1990.  

2.  The appellant's claim for accrued benefits was not 
received until August 20, 1998, more than one year after the 
date of the veteran's death. 


CONCLUSION OF LAW

A timely claim was not filed and the criteria for payment of 
accrued benefits have not been met.  38 U.S.C.A. § 5121 (West 
1991); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, §§ 3(a), 4, 114 Stat. 2096, 2097-99 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5103A, 5107); 38 C.F.R. 
§3.1000 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board observes that the VA's duty to assist 
claimants has recently been reaffirmed and clarified.  See 
Veterans Claims Assistance Act of 2000.  In this regard, the 
appellant and her representative have been provided a 
statement of the case advising them of the evidence necessary 
to substantiate the claim and of the evidence of record 
relating to the claim.  The appellant and her representative 
have been provided the opportunity to submit additional 
evidence and argument.  Therefore, the Board concludes that 
the VA has complied with the Veterans Claims Assistance Act 
of 2000 because there is no indication that any further 
notification or development could be undertaken that has not 
already been accomplished.  

The veteran died on November [redacted], 1990.  On December 3, 1990, 
the appellant submitted an application for burial benefits, 
VA Form 21-530.  Block 9 of that form inquires if the 
appellant is claiming that the cause of the death was due to 
service.  Either yes or no may be checked.  The appellant did 
not check either yes or no, but left block 9 blank.  In 
August 1998, the appellant submitted a formal claim for 
dependency and indemnity compensation and accrued benefits.  

An application for accrued benefits must be filed within one 
year after the date of a veteran's death.  38 C.F.R. 
§ 3.1000(c).  A claim for death pension, compensation, or 
dependency and indemnity compensation, by a surviving spouse 
is deemed to include a claim for any accrued benefits.  Id.  
If a claimant's application is incomplete, the claimant will 
be notified of the evidence necessary to complete the 
application.  If such evidence is not received within one 
year from the date of such notification, no accrued benefits 
may be paid.  38 C.F.R. § 3.1000(c)(1).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that an application for VA burial benefits 
is not a formal application for dependency and indemnity 
compensation benefits.  See Shields v. Brown, 8 Vet. App. 
346, 349 (1995).  Therefore, the appellant's December 1990 
burial benefit claim may not be construed as a formal claim 
for dependency and indemnity compensation and, therefore, a 
claim for accrued benefits under 38 C.F.R. § 3.1000(c).  
However, in Mitscher v. West, 13 Vet. App. 123 (1999), the 
Court concluded that because the appellant had checked the 
box, on her 1986 application for burial benefits, to indicate 
that the veteran's death was asserted to be related to 
service, her application for burial benefits did constitute 
an informal claim for dependency and indemnity compensation 
benefits.  In the case currently before the Board, the 
appellant did not, in her December 1990 application for 
burial benefits, check block 9 indicating that she believed 
that the veteran's death was due to service and her claim did 
not, therefore, become an informal claim for dependency and 
indemnity compensation.  

On the basis of the above analysis, the appellant's December 
1990 application for burial benefits may not be construed as 
an informal claim for dependency and indemnity compensation 
under any theory and has been specifically held not to 
constitute a formal claim for dependency and indemnity 
compensation and thus a claim for accrued benefits.  
Therefore, since there is no evidence supporting a conclusion 
that the December 1990 application for burial benefits may be 
construed as an application for dependency and indemnity 
compensation, a deemed claim for accrued benefits, and there 
is evidence supporting a finding that the December 1990 
application for burial benefits does not constitute an 
application for dependency and indemnity compensation, a 
preponderance of the evidence is against a finding that the 
December 1990 application for burial benefits constitutes a 
claim for dependency and indemnity compensation benefits, 
including a claim for accrued benefits.  Accordingly, the 
December 1990 application for burial benefits may not be 
deemed to include a claim for any accrued benefits.  

The appellant has advanced various arguments to support her 
claim for accrued benefits, but with consideration of the 
above analysis, none of the arguments support a finding that 
the appellant filed a claim for accrued benefits, or any 
claim that may be deemed to be such a claim, prior to August 
1998.  The record reflects that the appellant first filed her 
claim for accrued benefits in August 1998.  Therefore, a 
preponderance of the evidence is against a finding that the 
appellant filed a claim for accrued benefits prior to August 
1998.  

Since accrued benefits are not payable unless an application 
is filed within one year after the date of death and a 
preponderance of the evidence supports a finding that a claim 
for accrued benefits was not filed until more than seven 
years after the veteran's death, accrued benefits may not be 
paid.  38 C.F.R. § 3.1000(c).  


ORDER

Entitlement to accrued benefits is not established and the 
appeal is denied.  


REMAND

An April 2000 letter to the appellant advised her that her 
request for payment of interest on an adjustment check paying 
retroactive benefits was denied.  In May 2000, the appellant 
submitted a notice of disagreement with the denial of payment 
of interest on her adjustment check in the amount of $11,079.  
Where there is a notice of disagreement, a remand, not 
referral, is required by the Board.   Manlincon v. West, 
12 Vet. App. 238 (1999).  

In light of the above, the appeal is REMANDED to the RO for 
the following:  

The RO should issue a statement of the 
case addressing the issue of entitlement 
to payment of interest on an adjustment 
check in the amount of $11,079.  The RO 
may desire to include, in the statement 
of the case, a reference to Smith v. 
Gober, No. 98-255 (U.S. Vet. App. Dec. 
22, 2000), where the Court held that 
interest on a past due benefit was not 
payable as a matter of law.  All 
appropriate appellate procedures should 
then be followed.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the appellant until she is otherwise 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 


